In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-536 CV

____________________


ROY E. ADDICKS, JR., Appellant


V.


DOUGLAS DRETKE, ET AL, Appellees




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-177,289




MEMORANDUM OPINION
 On December 14, 2006, the Court notified the parties that the appeal appeared to be
interlocutory because the order did not dispose of all of the claims in controversy.  The
appellant filed a response but did not identify any grounds for exercise of appellate
jurisdiction in this case.  
	The Court finds no final judgment has issued.  Subject to certain statutory exceptions
not applicable in this case, only final judgments are appealable.  Tex. Civ. Prac. & Rem.
Code Ann. §§ 51.012, 51.014 (Vernon 1997 & Supp. 2006).  Accordingly, we hold the
jurisdiction over this case is still vested in the trial court.  The appeal is dismissed for want
of jurisdiction.
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                           Justice

Opinion Delivered February 1, 2007
Before Gaultney, Kreger and Horton, JJ.